MEMORANDUM **
On April 9, 2007, this court ordered respondent, among other things, to show cause why the instant petition for review should not be summarily denied. Petitioner has filed a response to the court’s order to show cause. The court finds that the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals did not abuse its discretion in denying petitioner’s motion to reopen as numerically barred. See 8 C.F.R. § 1003.2(c)(2); Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.